IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 April 15, 2008
                                No. 07-50738
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JERRY LEE BUSTOS

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 6:90-CR-127-ALL


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Jerry Lee Bustos, federal prisoner # 52886-080, appeals the denial of a
motion he filed in the district court for review of his sentence pursuant to 18
U.S.C. § 3742. In 1991, Bustos was sentenced to 30 years of imprisonment for
being a felon in possession of a firearm.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50738

      We AFFIRM the judgment of the district court on the grounds that the
court lacked any jurisdictional basis to consider the “meaningless, unauthorized
motion.” United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).




                                       2